TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00030-CR


                             Miguel Angel Lira-Castillo, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY,
         NO. CR2019-578, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Miguel Angel Lira-Castillo seeks to appeal a judgment of conviction

for aggravated robbery. See Tex. Penal Code § 29.03. The trial court has certified that this is a

plea-bargain case and Lira-Castillo has no right of appeal. Accordingly, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 6, 2020

Do Not Publish